EXHIBIT 10.1     





 

DIRECTORS' FEES

 

Annual Fees &
Awarded Units

Payable as Follows*

For Each Meeting

Annual Retainer Fee

$25,000 + 500 units

$6,250 quarterly;

500 units awarded on election to the Board and annually on the date of the
Annual Stockholders' meeting; retainer fees awarded for the quarter when
director is elected to the board

--

Retainer Fee for the Compensation & Corporate Governance Committees (non-chair)

Zero cash payments, units totaling $6,000 in value

$1,500 in units quarterly

--

Retainer Fee for the Audit Committee (non-chair)

Zero cash payments, units totaling $9,000 in value

$2,250 in units quarterly

--

Retainer Fee for the Compensation & Corporate Governance Committees (chair)

Zero cash payments, units totaling $9,000 in value

$2,250 in units quarterly

--

Retainer Fee for the Audit Committee (chair)

Zero cash payments, units totaling $12,000 in value

$3,000 in units quarterly

--

Board of Directors Meeting Fee

--

--

$2,000 paid for each meeting attended

Committee Meeting Fee for the Compensation, Corporate Governance & Audit
Committees (non-chair)

--

--

$1,000 paid for each meeting attended

Committee Meeting Fee for the Compensation, Corporate Governance & Audit
Committees (chair)

--

--

$1,500 paid for each meeting attended

*Retainer fees are paid during the months of January, April, July & October

